DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 7 and 8 show(s) modified forms of construction in the same view.
The drawings are objected to because Fig(s). 28 shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 47, 48, and 57 are objected to because of the following informalities:
Claims 47, 48, and 57  are objected to for the inclusion of “-” symbols, which are outlining marks and are inappropriate in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are “an automated platform driving means for driving the inclined platform” found in line 2 of claim 57.  
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “automated platform driving means” is being interpreted according to the description in Para(s). 13 of the instant application.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claim function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-51, 53, and 54 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 48, line 8 recites the limitation “the inclination,” which lacks antecedent basis in the claim.
Regarding claim 51, lines 2-3 recite the limitation “through the raising or lowering of the coupling,” which renders the claim unclear.  As currently written, the claim appears to recite that the coupling raises or lowers itself.  However, Para. 23 discloses an additional component, such as an internal thread jack, which raises and lowers the coupling.
Regarding claim 53, line 2 recites the limitation “a cage like structure,” which renders the claim unclear.  It is unclear what features of a cage must be included in the support frame to be considered “cage like.”
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 47, 51-55, 57, and 59 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2003/0199374 to Perry et al (herein Perry).
Regarding claim 47, Perry, in the embodiment of Fig. 4, discloses a muscle activation system (proprioception machine, Fig. 4) comprising: an inclined platform for a user to stand on (tilting platform 20, Fig. 4); a rigid upper body user support frame (frame 50 including handrails 51 and overhead support 52, Fig. 4) adapted to partially surround and support the upper body of a user standing on, or supported by, the inclined platform (“surrounding the platform is a frame 50,” and “during use of the machine, the user may occasionally lose balance.  For this reason, a frame which reduces the chances of falls and injuries is highly advantageous,” Para. 29); a base, coupled to the inclined platform (support structure around platform 20, including bellows 36, see annotated figure below), said coupling allowing relative orientation motion between the base and the inclined platform (universal mount 35 connects the base to the platform 20 and allows tilting motion, Para. 25), the inclined platform adapted to undergo a precession like motion around a central point so as to circumferentially move the user's upper body, when supported by the rigid upper body user support frame, substantially through an arc around the central point (platform 20 is driven to rotate about universal mount 35, Para. 26).

    PNG
    media_image1.png
    542
    465
    media_image1.png
    Greyscale

Annotated Fig. 4 of Perry
Perry, in the embodiment of Fig. 4, does not disclose the support frame is attached to and mounted on the inclined platform.
However, Perry, in the embodiment of Fig. 1, teaches the support frame attached to and mounted on the inclined platform (“the platform contains upwardly-extending handrails 51,” Para. 24, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Perry embodiment of Fig. 4 to be mounted directly to the platform as taught by Perry embodiment of Fig. 1 in order to provide a balance stabilization structure that is non-moving relative to the user standing on the platform.
Regarding claim 51, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein the inclination of the inclined platform is altered through the raising or lowering of the coupling between the base and inclined platform (tilting movement of the platform 20 is accomplished through actuator 32, pivoting member 33, support arm 34, and universal mount 35, Fig. 9, actuator 32 causes the pivoting member 33 to rotate which further raises or lowers the support arm 34 and universal mount 35, Para. 25, Fig. 9).
Regarding claim 52, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein said platform is generally planar (platform 20 is a planar structure, Fig. 4 and Fig. 9) and a normal axis to the platform undergoes a rotation around the central point (the planar surface of platform 20 has a surface normal, as platform 20 tilts, the surface normal would rotate about the axis defined by centrally mounted ball joint 31, Fig. 8).
Regarding claim 53, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein said rigid upper body user support frame is of a cage like structure having a plurality of hand holds for the user to hold onto during operation (frame 50 includes handrails 51 on which a user can grab, Fig. 4).
Regarding claim 54, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 53.
Perry further discloses wherein said support frame further includes lower arm holds for structurally supporting the user’s lower arms (handrails 51 include elongated portions which are able to support a user’s lower arms, Fig. 4).
Regarding claim 55, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein said support frame includes a back support (frame 50 includes overhead support 52 on a vertical support frame which may engage the user’s back, Fig. 4).
Regarding claim 57, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses an automated platform driving means for driving the inclined platform through its motion (actuators 32, through pivot member 33 and support arm 34, drive the motion of the platform 20, Para. 26, Figs. 4 and 9).
Regarding claim 59, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein the platform does not substantially rotate around a vertical axis during operation (the platform 20 is configured to only tilt about central mount 31, therefore, when viewed from the top in Fig. 4, the platform 20 does not rotate, Fig. 4).

Claims 48-49 are rejected under 35 U.S.C. § 103 as being unpatentable over Perry embodiments of Figs. 4 and 1, as applied to claim(s) 47 above, and further in view of US Pat. 5,879,276 to Miller (herein Miller).
Regarding claim 48, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Perry further discloses wherein said inclined platform includes a first circumferential rim (the outer edge of platform 20 defines a circumferential rim, Fig. 4).
Perry, as modified above, does not disclose a roller bearing for rolling along the first circumferential rim and the roller bearing being driven around the first circumferential rim in a substantially horizontal plane by a drive motor; the roller bearing acting to guide a portion of the first circumferential rim to which it is engaged in a first substantially horizontal level; the inclination of the inclined platform thereby being set by the roller bearing guide of the portion of the first circumferential rim and the coupling between the base and inclined platform.
However, Miller teaches an exercise apparatus (10, Fig. 1) including a roller bearing for rolling along the first circumferential rim (rollers 24a, 24b engage with the circumferential rim for rolling motion, Fig. 1); the roller bearing acting to guide a portion of the first circumferential rim to which it is engaged in a first substantially horizontal level (rollers 24a, 24b assist platform 20 in rotating in the horizontal plane, Fig. 1); the inclination of the platform thereby being set by the roller bearing guide of the portion of the first circumferential rim and the coupling between the base and inclined platform (contact between the platform 20 and the base 30 is determined by contact of the rollers 24a, 24b, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Perry to include roller bearings as taught by Miller in order to add additional support for the platform around the perimeter to minimize flexion of the platform when users of various weights stand thereon.
Modified Perry further discloses the roller bearing being driven around the first circumferential rim in a substantially horizontal plane by a drive motor (Perry actuators 32 drive tilting and motion of Perry platform 20 including Miller rollers 24a, 24b).
Regarding claim 49, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 48.
Perry further discloses wherein said base is coupled to the inclined platform by a universal joint (coupling between the platform 20 and the base is accomplished by means of universal mount 35, Para. 25).

Claim 50 is rejected under 35 U.S.C. § 103 as being unpatentable over Perry embodiments of Figs. 4 and 1 and Miller, as applied to claim(s) 49 above, and further in view of US Pat. Pub. 2003/0139268 to Chen (herein Chen).
Regarding claim 50, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 49.  Perry, as modified above, does not disclose wherein, during operation, the inclined platform is substantially supported by said circumferential rim and said universal joint.
However, Chen teaches an exerciser (Fig. 1) including wherein, during operation, the inclined platform is substantially supported by said circumferential rim and said universal joint (rocking plate 14 has a rim defined by the edge of the circular plate, the edge of the rocking plate 14 contacts the base 10 and supports the plate 14, see Figs. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of modified Perry to include a rim to give extra support as taught by Chen in order to add additional support for the platform around the perimeter to minimize flexion of the platform when users of various weights stand thereon.

Claim 56 is rejected under 35 U.S.C. § 103 as being unpatentable over Perry embodiments of Figs. 4 and 1, as applied to claim(s) 55 above, and further in view of US Pat. Pub. Pub. 2014/0371036 to Ellis (herein Ellis).
Regarding claim 56, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 55.  
Perry further discloses wherein, in use, the back support engages with the back of the user (frame 50 engages the user’s back, Fig. 4).  Perry, as modified above, does not disclose wherein the back support forces the user off a vertical axis position when using the system.
However, Ellis teaches an exercise machine (Fig. 6) including wherein the back support forces the user off a vertical axis position when using the system (user support 23 contacts the user’s back and keeps the user leaning forward, i.e. off a vertical axis, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back support of modified Perry to include forcing the user off vertical as taught by Ellis in order to increase the muscle exertion performed by the user during rehabilitation in order to build muscle more quickly.

Claim 58 is rejected under 35 U.S.C. § 103 as being unpatentable over Perry embodiments of Figs. 4 and 1, as applied to claim(s) 57 above, and further in view of US Pat. Pub. 2010/0222187 to Tudico (herein Tudico).
Regarding claim 58, the modified Perry discloses all the claimed limitations, as discussed above with respect to the rejection of claim 57.  Perry discloses an automated platform driving means (actuators 32), but Perry, as modified above, does not disclose wherein said automated platform driving means comprises an electric motor interconnected to a rotational plate having a series of circumferential bearings which engage with the platform to drive the motion of the platform.
However, Tudico teaches a mobilization apparatus (Fig. 1) including wherein said automated platform driving means comprises an electric motor (motor 20, Fig. 2) interconnected to a rotational plate (horizontal bar 30, Figs. 2 and 3) having a series of circumferential bearings which engage with the platform to drive the motion of the platform (swivel joint 50 engages the horizontal bar 30 to the platform 44, Para. 44, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving means of modified Perry to be an electric motor as taught by Tudico in order to provide precise, variably-controlled rotational motion to the system.

Response to Arguments
Applicant's arguments with respect to the rejection of claim 53 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Specifically, the Applicant argues that the specification and drawings as filed define and show the cage like structure (see Arguments page 12 lines 9-13).
The Examiner disagrees.  While the Examiner finds the term “cage” to be definite, the use of the modifier “like” renders the claim unclear.  The claim does not define what features of a cage are or are not required by the claim.  The metes and bounds of the claim are therefore unclear.  Therefore, the rejection of claim 53 under 35 U.S.C. 112(b) stands.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the user support frame forcing the user off the gravitational central axis, and the functional purpose of the user support frame) are not recited in the rejected claim 47.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes that claim 56 recites limitations regarding the user support frame pushing the user off the vertical axis; however, claim 56 was rejected under Perry in view of Ellis.  As no arguments were raised with respect to Ellis, the Examiner still finds the combination of Perry and Ellis to disclose the claimed limitations.
Applicant's arguments with respect to the rejection of claim 47 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Specifically, the Applicant argues that the embodiment of Fig. 4 of the Perry reference does not disclose the rigid upper body user support frame being attached to the inclined platform (see Arguments page 14 lines 8-16).  The Applicant further argues that the embodiment of Fig. 1 of Perry does not disclose a support system used for the same purpose as the support of the embodiment of Fig. 4 (see Arguments page 16 lines 1-2).
With respect to the argument regarding the embodiment of Fig. 4 failing to disclose the user support frame being attached to or disposed on the inclined platform, the Examiner agrees.  As noted in Para. 32 of the non-final rejection mailed December 27, 2021, and Para. 20 above, the Examiner finds that Perry in Fig. 4 discloses the frame (50), handrails (51), and overhead support (52) attached to the base.
With respect to the argument regarding different purposes of the user support between the embodiments of Figs. 1 and 4 of Perry, the Examiner disagrees.  As Applicant noted (see Arguments page 15 lines 4-8), the frame (50), handrails (51), and overhead support (52) of the embodiment of Fig. 4 serve the purpose of reducing the chances of falls for the user which may result in injury (see also Para. 29 of Perry).  
The Examiner finds that the handrails (51) of the embodiment of Fig. 1 of Perry serves the same function.  Para. 24 of Perry states that the handrails (51) are present to be grabbed by the user if the user begins to lose their balance.  When a loss of balance occurs, the user either recovers their balance (through movement of the user’s body or through outside aid) or the user falls.  Since the handrails (51) of the Fig. 1 embodiment are present to assist a user in recovering balance, the handrails (51) by definition are present to help prevent the user falling.  The handrails (51) of the Fig. 1 embodiment and the frame (50), handrails (51), and overhead support (52) of the Fig. 4 embodiment both seek to prevent the user from falling while using the inclined platform.  In addition, both the embodiment of Fig. 4 and the embodiment of Fig. 1 of Perry are directed towards proprioception machines for physical training.  One of ordinary skill would be motivated to change the support of Perry in order to adjust a relative difficulty of the physical training.
Therefore, modifying the Fig. 4 embodiment with the principles of the Fig. 1 embodiment would not change the principle of operation of Perry; and the rejection of claims 47-59 still stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785